          Case 2:19-cv-00100-KGB Document 5 Filed 05/12/20 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                  DELTA DIVISION

DWAIN GAINES                                                                      PETITIONER
ADC # 17563-026

v.                                Case No. 2:19-cv-100-KGB-BD

DEWAYNE HENDRIX,                                                                 RESPONDENT
Warden, Forrest City Low
                                            ORDER

       The Court has reviewed the Recommended Disposition submitted by United States

Magistrate Judge Beth Deere (Dkt. No. 4). No objections have been filed, and the time to file

objections has passed.    After careful review, the Court concludes that the Recommended

Disposition should be, and hereby is, approved and adopted in its entirety as this Court’s findings

in all respects (Dkt. No. 4). Accordingly, the Court dismisses without prejudice Mr. Gaines’

petition for writ of habeas corpus (Dkt. No. 2). Mr. Gaines’ motion to proceed in forma pauperis

is denied as moot (Dkt. No. 1).

       It is so ordered this 12th day of May, 2020.

                                                           _______________________________
                                                           Kristine G. Baker
                                                           United States District Judge
